34 Wis. 2d 120 (1967)
OKIMOSH, Plaintiff in error,
v.
STATE, Defendant in error.
Supreme Court of Wisconsin.
February 1, 1967.
February 28, 1967.
*121 For the plaintiff in error there was a brief and oral argument by Albert J. Cirilli of Rhinelander.
For the defendant in error the cause was argued by Betty R. Brown, assistant attorney general, with whom on the brief were Bronson C. La Follette, attorney general, and William . Platz, assistant attorney general.
WILKIE, J.
Within one year after defendant's conviction defense counsel failed to present a motion to the trial court to have a new trial or to have the verdict set aside because of the alleged insufficiency of the evidence to support that verdict. We have held that failure to make such a motion at the trial court level bars the plaintiff in error from raising the question of the sufficient credible evidence produced at the trial in support of the verdict unless compelling circumstances exist which permit the question to be raised.[1] There are no compelling circumstances in this case that warrant an exception to this rule.
By the Court.Judgment affirmed.
NOTES
[1]  State v. Van Beek (1966), 31 Wis. (2d) 51, 141 N. W. (2d) 873; State v. Thompson (1966), 31 Wis. (2d) 365, 142 N. W. (2d) 779.